NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 5/14/2021. Claims 1, 5-8, 12-15 and 19-22 are pending. Claims 2-4, 9-11, 17 and 18 have been cancelled. Claims 5, 12 and 19 have been withdrawn. No new claims have been added.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5, 12 and 19 directed to a species non-elected without traverse. Claims 5, 12 and 19 require the first and second subsidiary points to be located adjacent said first side edge. Claims 1, 8 and 15, the independent claims upon which claims 5, 12 and 19 depend, respectively, require the first subsidiary point to be located on the first side edge and the second subsidiary point to be located on the second side edge. Thus, the second subsidiary point cannot be located on both the first and second side edges. Accordingly, claims 5, 12 and 19 are cancelled.

Claims 1, 6-8, 13-15 and 20-22 are allowed.
Claims 2-5, 9-12 and 17-19 are cancelled.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 5/14/2021, in light of the claim amendments filed on the same date are persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635